DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Joege et al. and Kubota et al. do not disclose the specific latent curing agents claimed in claim 1 is not persuasive. Applicant argues that Joege et al. only mentions that the polymers (A) could crosslink with functional groups such as…amino, but does not mention the specific compounds of claim 1. However, in paragraph 27, Joege et al. also teaches that polymer (A) itself can comprise amino groups (N-methylolamino-N-alkoxymethylamino).  Polymer (A) can be a copolymer having multiple functional groups, including the epoxy resin and this amino group.  Since it is a copolymer, it is “modified” by broadest reasonable interpretation.  If there were only one amino group, it could not crosslink as disclosed, since more than one functional group is necessary for crosslinking, whereas one functional group would result in chain lengthening. Therefore, it is a polyamine.  Thus, polymer (A) also reads on a “modified polyamine”. This disclosure is further strengthened by paragraph 32, which teaches it can be a self-crosslinking polymer, “that is, the complementary reactive functional groups are already present in one and the same polymer used as binder and/or in the crosslinking agent that is used.”  Applicant also argues that in the specific . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joege et al. (US 2016/0264815) in view of Kubota et al. (U.S. Pat. 5,429,880). 
Regarding claim 1: Joege et al. teaches a composition comprising a phosphoric acid modified epoxy resin obtained by reacting a phosphoric acid and an epoxy compound that is not urethane modified (para. 103, 104, 116). The phosphorus containing epoxy resin is labeled (E) in the reference.  The reference also contains polymer (A) which can also be an epoxy resin (para. 25-26) and is therefore different than claimed component (A1). Joege et al. teaches a blocked urethane (para. 77 and 79) and a crosslinking agent (para. 16) such as a latent amino crosslinking agent/modified polyamine (para. 27). The blocked urethane is obtained by reacting a polyol and a polyisocyanate (para. 72) and a blocking agent (para. 78). The phosphorus content of the phosphorus modified epoxy resin is 0.5-3 wt% (para. 119), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of phosphorus content and would have been motivated to do so since Joege et al. teaches this overlapping amount is an acceptable amount of phosphorus. 
Joege et al. does not disclose the specifically claimed blocking agents for the blocked urethane.  However, Kubota et al. teaches a similar composition using a blocked urethane (abstract) where the blocking agent is phenol or oxime (col. 7 lines 1-10).  Joege et al. and Kubota et al. are analogous art since they are both concerned with the same field of endeavor, namely phosphoric modified epoxy resins with urethane curing agents. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the blocking agents of Kubota et al. in the urethane of Joege et al. and would have been motivated to do so since the blocking agents allow the formation of a one-component curing composition that can be activated at a reaction temperature of 30-100 °C. 
Regarding claim 2: Joege et al. teaches the epoxy compound (a2) is a bisphenol epoxy (para. 103, 105, 116).
Regarding claims 5 and 6: Joege et al. teaches the composition. The composition has adhesion properties (para. 101).  The limitations “for bonding a structural material” and “for bonding aluminum materials” are intended use statements and carries little patentable weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767